Opinion by
Oliver, P. J.
This case involves certain hats which were bought-from a commissionaire or dealer who collects them from native weavers. The record disclosed that the prices fluctuate from time to time in the home market, due to seasonal activities, weather conditions, and harvesting. The witness stated that before making entry he submitted the invoices to the appraiser but that the appraiser had no information. The invoiced values were accepted and the merchandise appraised at such values, but later the collector appealed to re-appraisement, the petitioner discovered different values, and stipulated as to the higher values. The court was of the opinion that the petitioner might well have established some more definite method of ascertaining market conditions and prices prevailing at the time of shipment, but upon the entire record it was convinced that the petitioner had no intent to conceal any information, or to deceive the appraiser. The petition was therefore granted.